Exhibit 10.1.2

EXECUTION VERSION

COMMITMENT INCREASE AGREEMENT

AND

SECOND AMENDMENT TO CREDIT AGREEMENT

This COMMITMENT INCREASE AGREEMENT AND SECOND AMENDMENT TO CREDIT AGREEMENT
(this “Agreement”), dated as of April 6, 2017, is entered into by and among
(1) SYNAPTICS INCORPORATED, a Delaware corporation (the “Borrower”); (2) the
Lenders; and (3) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
Administrative Agent, with respect to the following:

A. The Borrower, the Administrative Agent, the Swingline Lender, the Issuing
Lender and the Lenders have previously entered into that certain Credit
Agreement, dated as of September 30, 2014, as amended by that certain Commitment
Increase Agreement and First Amendment to Credit Agreement, dated as of
October 20, 2015 (together, the “Existing Credit Agreement”, and as the same may
be further amended, restated, supplemented or otherwise modified and in effect
from time to time, including by this Agreement, the “Credit Agreement”).
Capitalized terms are used in this Agreement as defined in the Credit Agreement,
unless otherwise defined herein.

B. The Borrower has requested certain amendments to the Existing Credit
Agreement as set forth below.

C. The Borrower has also elected to increase the Revolving Credit Commitments
pursuant to Section 5.13 of the Credit Agreement (as amended hereby) and the
Lenders have agreed to increase their respective Revolving Credit Commitments as
set forth in Section 2 below.

D. The Borrower has designated Wells Fargo, MUFG Union Bank, N.A. and BMO Harris
Bank, N.A. as joint lead arrangers and joint bookrunners with respect to the
increase in the Revolving Credit Commitments referred to above in Recital C.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Amendment. On the terms and subject to the conditions of this Agreement, as
of the Agreement Effective Date:

(a) Section 1.1 of the Existing Credit Agreement is hereby amended by adding the
following definitions in alphabetical order:

“Material Acquisition” means a Permitted Acquisition the aggregate consideration
for which equals or exceeds $150,000,000.

“Permitted A/R Financing” means a financing of a Credit Party’s accounts
receivable (including by way of advance, sale or other means, and either
directly or through a special purpose vehicle of a Credit Party) with an
unaffiliated third party on an arm’s length basis that is consummated no fewer
than 85 days since the date of any prior Permitted A/R Financing, provided that
(x) the aggregate unpaid amount of accounts receivable transferred in connection
with all Permitted A/R Financings in any Fiscal Quarter shall not exceed
$50,000,000, (y) any Liens incurred in a Permitted A/R Financing shall not
encumber the Property of any Credit Party (other than customary precautionary
fall-back Liens covering only the accounts receivable and Related Assets subject
to such Permitted A/R Financing) and (z) no such financing shall be consummated
during the continuance of a Default or Event of Default.



--------------------------------------------------------------------------------

“Receivables SPV” means a special purpose vehicle formed by a Credit Party for
the exclusive purpose of effecting a Permitted A/R Financing, which entity has
no assets other than those necessary to effect such Permitted A/R Financing.

“Related Assets” means any assets that are customarily sold, transferred and/or
pledged or in respect of which security interests are customarily granted in
connection with accounts receivable securitizations or accounts receivables
purchase or factoring transactions and any collections or proceeds of any of the
foregoing (including guaranties, collateral security, lock-boxes, deposit
accounts, records in respect of accounts receivable and collections in respect
of accounts receivable).

(b) The definition of “Consolidated EBITDA” in Section 1.1 of the Existing
Credit Agreement is hereby amended by adding the words (i) “or from any
Permitted A/R Financing” at the conclusion of clauses (b)(xi) and (c)(iv)
thereof, and (ii) “and out-of-pocket cash costs in respect of Permitted
Acquisitions” at the conclusion of clause (b)(vii) thereof.

(c) The definition of “Consolidated Total Indebtedness” in Section 1.1 of the
Existing Credit Agreement is hereby amended by adding the words “excluding
Indebtedness incurred in a Permitted A/R Financing solely to the extent such
Indebtedness is non-recourse to any Credit Party” at the conclusion thereof.

(d) The definition of “Excluded Subsidiary” is hereby amended by adding the
words “and any Receivables SPV” at the end of clause (a) thereof.

(e) The definition of “Specified Leverage” in Section 1.1 of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

“Specified Leverage” means 2.25:1.00.

(f) Section 4.4(b)(ii) of the Existing Credit Agreement is hereby amended by
inserting the phrase “and clause (g)” after the phrase “clauses (a) through
(e)”.

(g) The first proviso to Section 5.13(a) of the Existing Credit Agreement is
hereby amended by replacing the figure “$100,000,000” with “$200,000,000”.

(h) Section 8.15(b) of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:

“(b) The Borrower shall use the proceeds of the Revolving Credit Facility (i) to
refinance certain existing Indebtedness of the Borrower and (ii) for working
capital and general corporate purposes of the Borrower and its Restricted
Subsidiaries, including for Permitted Stock Repurchases and other Restricted
Payments and Permitted Acquisitions.”

(i) Section 6.2(b) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

“No Existing Default and Pro Forma Compliance. Except as otherwise provided in
Section 5.13 with respect to Incremental Term Loans and Incremental Revolving
Credit Increases, no Default or Event of Default shall have occurred and be
continuing and the Borrower shall be in compliance with the financial

 

2



--------------------------------------------------------------------------------

covenants set forth in Section 9.15 on a Pro Forma Basis (i) on the borrowing
date with respect to such Loan or after giving effect to the Loans to be made on
such date or (ii) on the issuance or extension date with respect to such Letter
of Credit or after giving effect to the issuance or extension of such Letter of
Credit on such date.”

(j) Section 9.1 of the Existing Credit Agreement is hereby amended by adding the
following new clause (q) (and making appropriate syntactical changes to clauses
(o) and (p)):

(q) “Indebtedness incurred in a Permitted A/R Financing.”

(k) Section 9.2 of the Existing Credit Agreement is hereby amended by adding the
following new clause (t) (and making appropriate syntactical changes to clauses
(r) and (s)):

“(t) Liens incurred in a Permitted A/R Financing encumbering only the assets
subject to such Permitted A/R Financing.”

(l) Section 9.3 of the Existing Credit Agreement is hereby amended by adding the
following new clause (q) (and making appropriate syntactical changes to clauses
(o) and (p)):

“(q) Investments of accounts receivables and Related Assets in Receivables SPVs
to effect a Permitted A/R Financing.”

(m) Section 9.5 of the Existing Credit Agreement is hereby amended by adding the
following new clause (g) (and making appropriate syntactical changes to clauses
(e) and (f)):

“(g) Asset Dispositions of accounts receivable and Related Assets transferred as
part of a Permitted A/R Financing.”

(n) Section 9.15(a) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

“(a) Consolidated Total Leverage Ratio. As of the last day of any Fiscal
Quarter, permit the Consolidated Total Leverage Ratio to be greater than
2.50:1.00; provided that for the four Fiscal Quarters ending after the date of a
Material Acquisition, such maximum Consolidated Total Leverage Ratio shall be
deemed to be 3.00:1.00, and thereafter 2.75:1.00.”

2. Increase Option.

(a) The Borrower hereby requests Incremental Revolving Credit Commitments in the
aggregate amount of $200,000,000 pursuant to Section 5.13(a) of the Credit
Agreement and the Borrower proposes that the Increased Amount Date for the
increase contemplated in this Agreement be the Agreement Effective Date (as
defined in Section 4 below).

(b) On the terms and subject to the conditions of this Agreement, in furtherance
of the Borrower’s request to increase the Incremental Revolving Credit
Commitments in the aggregate amount of $200,000,000 pursuant to Section 5.13(a)
of the Credit Agreement, as of the Agreement Effective Date:

 

3



--------------------------------------------------------------------------------

(i) Wells Fargo hereby increases its Revolving Credit Commitment by
$20,750,000.00 (thereby increasing Wells Fargo’s Revolving Credit Commitment as
of the Agreement Effective Date to a total of $80,750,000.00);

(ii) MUFG Union Bank, N.A. hereby increases its Revolving Credit Commitment by
$62,375,000.00 (thereby increasing MUFG Union Bank, N.A.’s Revolving Credit
Commitment as of the Agreement Effective Date to a total of $101,375,000);

(iii) BMO Harris Bank, N.A. hereby increases its Revolving Credit Commitment by
$62,375,000.00 (thereby increasing BMA Harris Bank, N.A.’s Revolving Credit
Commitment as of the Agreement Effective Date to a total of $101,375,000);

(iv) HSBC Bank USA, N.A. hereby increases its Revolving Credit Commitment by
$23,600,000.00 (thereby increasing HSBC Bank USA, N.A.’s Revolving Credit
Commitment as of the Agreement Effective Date to a total of $62,600,000.00);

(v) U.S. Bank National Association hereby increases its Revolving Credit
Commitment by $23,400,000.00 (thereby increasing U.S. Bank National
Association’s Revolving Credit Commitment as of the Agreement Effective Date to
a total of $62,400,000.00); and

(vi) Bank of America, N.A. hereby increases its Revolving Credit Commitment by
$7,500,000.00 (thereby increasing Bank of America, N.A.’s Revolving Credit
Commitment as of the Agreement Effective Date to a total of $41,500,000).

(c) The parties hereto acknowledge and agree that (i) the Revolving Credit
Facility (after giving effect to the increase described in this Section 2) shall
mature on the Revolving Credit Maturity Date and shall otherwise bear interest
and be entitled to fees (other than upfront fees) at the same rate applicable to
the existing Revolving Credit Loans and shall be subject to the same terms and
conditions as the existing Revolving Credit Loans, (ii) the outstanding
Revolving Credit Loans and Revolving Credit Commitment Percentages of Swingline
Loans and L/C Obligations will be reallocated by the Administrative Agent on the
Increased Amount Date among the Revolving Credit Lenders in accordance with
their revised Revolving Credit Commitment Percentages, (iii) the Borrower shall
pay any and all costs required pursuant to Section 5.9 of the Credit Agreement
in connection with the reallocation described in clause (ii) above as if such
reallocation were a repayment, (iv) this Agreement shall constitute a “Lender
Joinder Agreement” for purposes of the Credit Agreement and (v) the Lenders
hereby waive the requirement in Section 5.13(a) of the Credit Agreement that the
request made by the Borrower in Section 2(a) above be delivered not less than 5
Business Days prior to the Increased Amount Date. Immediately following the
effectiveness of this Agreement, the Revolving Credit Commitments shall be
$450,000,000.

The agreements of the Lenders under Section 2(b) are several and not joint.

3. Conditions Precedent to the Effectiveness of this Agreement. The
effectiveness of the provisions of Section 1 and Section 2 of this Agreement is
conditioned upon, and such provisions shall not be effective until, satisfaction
of the following conditions (the first date on which all of the following
conditions have been satisfied being referred to herein as the “Agreement
Effective Date”):

(a) The Administrative Agent shall have received, on behalf of the Lenders, this
Agreement, duly executed and delivered by the Administrative Agent, the Lenders
and each Credit Party.

 

4



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received amended and restated Revolving
Credit Notes for each Lender that has requested the same, duly executed and
delivered by the Borrower in favor of each such Lender (the “Amended and
Restated Notes”).

(c) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower, dated the Agreement Effective Date, certifying that
(A) copies of the articles or certificate of incorporation or formation (or
equivalent), as applicable of each Credit Party and the bylaws or other
governing document of each Credit Party delivered to the Administrative Agent on
the Closing Date are still in each case true, correct and complete copies
thereof (or if there have been any amendments or modifications thereto,
attaching the same), (B) attached thereto are true and correct copies of
resolutions duly adopted by the Board of Directors of the Borrower authorizing
and approving the transactions contemplated hereunder and the execution,
delivery and performance of this Agreement and the Amended and Restated Notes
and (C) the conditions set forth in Section 3(g) and Section 3(h) below are
satisfied.

(d) The Administrative Agent shall have received, on behalf of the Lenders, an
Officer’s Compliance Certificate, dated the Agreement Effective Date,
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Borrower is in compliance with the financial
covenants set forth in Section 9.15 of the Credit Agreement based on the
financial statements most recently delivered pursuant to Section 8.1(b) of the
Credit Agreement both before and after giving effect (on a Pro Forma Basis) to
the increase in the Revolving Credit Commitments set forth in Section 2.

(e) The Administrative Agent shall have received a written opinion from
Winston & Strawn LLP, special counsel to the Borrower and each other Credit
Party, dated the Agreement Effective Date, covering such customary legal matters
as the Administrative Agent may reasonably request.

(f) All fees and expenses required to be paid to the Arranger, the
Administrative Agent (including the reasonable and documented fees, charges and
disbursements of external counsel for the Administrative Agent) and the Lenders
on or prior to the Agreement Effective Date (including all fees payable pursuant
to any engagement or fee letter) shall have been paid.

(g) The representations and warranties set forth in this Agreement shall be true
and correct in all material respects (except to the extent that such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case such representation and warranty must be true in
all respects) as of the Agreement Effective Date.

(h) As of the Agreement Effective Date, no Event of Default exists or shall
occur as a result of the transactions contemplated by this Agreement.

4. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement and to amend the Existing Credit
Agreement in the manner provided in this Agreement, the Borrower represents and
warrants to the Administrative Agent and each Lender as follows:

(a) Authorization; Enforceability. The Borrower has the right, power and
authority and has taken all necessary organizational action to authorize the
execution, delivery and performance of this Agreement, the Amended and Restated
Notes and the Existing Credit Agreement as amended by this Agreement and each
other Credit Party has the right, power and authority and has taken all
necessary organizational action to authorize the execution, delivery and
performance of this Agreement. Each of this Agreement, the Amended and Restated
Notes and the Credit Agreement has

 

5



--------------------------------------------------------------------------------

been duly executed and delivered by the duly authorized officers of each Credit
Party that is a party thereto, and each document constitutes the legal, valid
and binding obligation against such Credit Party, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal Debtor Relief
Laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies and requirements of
reasonableness, good faith and fair dealing.

(b) Compliance of Agreement. The execution and delivery by the Borrower and each
Credit Party of this Agreement, the execution and delivery by the Borrower of
the Amended and Restated Notes and the performance by each Credit Party of this
Agreement and the performance by the Borrower of each of this Agreement, the
Credit Agreement and the Amended and Restated Notes do not (i) require any
Governmental Approval that has not been obtained or violate any Applicable Law
relating to any Credit Party where the failure to obtain such Governmental
Approval or such violation would reasonably be expected to have a Material
Adverse Effect, (ii) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of any Credit Party, (iii) conflict with, result in a breach of or
constitute a default under any indenture, agreement or other instrument to which
such Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, which could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, or
(iv) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens.

(c) Representations and Warranties in the Credit Agreement. The Borrower
confirms that as of the Agreement Effective Date and after giving effect to this
Agreement, (i) the representations and warranties contained in Article VII of
the Credit Agreement are true and correct in all material respects, except to
the extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true, and correct in all respects, on the Agreement Effective
Date with the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date) and (ii) no Default or Event of Default exists and is continuing.

5. Miscellaneous.

(a) Reference to and Effect on the Existing Credit Agreement and the other Loan
Documents.

(i) Except as specifically amended by this Agreement and the documents executed
and delivered in connection herewith, the Existing Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed by the Borrower in all respects. In furtherance of the
foregoing, the Borrower hereby affirms and confirms its pledge, grant and other
agreements under each Security Document (including its grants of security
interests thereunder). The Existing Credit Agreement (as amended by this
Agreement) and each of the other Loan Documents, taken together, constitute and
contain the entire agreement of the Borrower, the Lenders and the Administrative
Agent and supersede any and all prior agreements, negotiations, correspondence,
understandings and communications among the parties, whether written or oral,
respecting the subject matter hereof and thereof.

(ii) The execution and delivery of this Agreement and performance of the Credit
Agreement shall not, except as expressly provided herein, constitute a waiver of
any

 

6



--------------------------------------------------------------------------------

provision of, or operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders under, the Existing Credit Agreement or any
of the other Loan Documents.

(iii) Upon the conditions precedent set forth herein being satisfied, this
Agreement shall be construed as one with the Existing Credit Agreement, and the
Existing Credit Agreement shall, where the context requires, be read and
construed throughout so as to incorporate this Agreement.

(iv) If there is any conflict between the terms and provisions of this Agreement
and the terms and provisions of the Credit Agreement or any other Loan Document,
the terms and provisions of this Agreement shall govern.

(b) Expenses. The Borrower acknowledges that all reasonable costs and expenses
of the Administrative Agent incurred in connection with this Agreement will be
paid by the Borrower in accordance with Section 12.3 of the Existing Credit
Agreement.

(c) Headings. Section and subsection headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

(d) Counterparts. This Agreement may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Transmission by
telecopier (or by email of a PDF or similar electronic image file) of an
executed counterpart of this Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart.

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

6. Loan Documents. This Agreement is a Loan Document as defined in the Credit
Agreement, and the provisions of the Credit Agreement generally applicable to
Loan Documents are applicable hereto and incorporated herein by this reference.

[This Space Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SYNAPTICS INCORPORATED,

a Delaware corporation

By:  

/s/ John McFarland

Name:   John McFarland Title:   Senior Vice President

 

[Signature Page to Commitment Increase Agreement and Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender

By:  

/s/ S. Michael St. Geme

Name:   S. Michael St. Geme Title:   Managing Director

 

[Signature Page to Commitment Increase Agreement and Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,

as a Lender

By:  

/s/ Lillian Kim

Name:   Lillian Kim Title:   Director

 

[Signature Page to Commitment Increase Agreement and Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A.,

as a Lender

By:  

/s/ Josh Hovermale

Name:   Josh Hovermale Title:   Director

 

[Signature Page to Commitment Increase Agreement and Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.,

as a Lender

By:  

/s/ Christian Sumulong

Name:   Christian Sumulong Title:  

Vice President

 

[Signature Page to Commitment Increase Agreement and Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Matt S. Scullin

Name:   Matt S. Scullin Title:   Vice President

 

[Signature Page to Commitment Increase Agreement and Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Karina Skuggedal

Name:   Karina Skuggedal Title:   Vice President

 

[Signature Page to Commitment Increase Agreement and Second Amendment to Credit
Agreement]



--------------------------------------------------------------------------------

The undersigned hereby acknowledges (a) that it expects to realize substantial
direct and indirect benefits as a result of this Agreement and (b) it has
received and reviewed the terms and conditions hereof. The undersigned hereby,
to the extent it is a party to any Security Document or the Subsidiary Guaranty
Agreement, (i) affirms and confirms its guarantee, pledge, grant and other
agreements under each such Security Document (including its grants of security
interests under the Security Documents) and the Subsidiary Guaranty Agreement
and (ii) agrees that, notwithstanding the effectiveness of this Agreement or any
other transactions contemplated hereby, each Security Document, the Subsidiary
Guaranty Agreement and all guarantees, pledges, grants and other agreements
thereunder shall continue to be in full force and effect in respect of, and to
secure, the Secured Obligations.

 

SYNAPTICS INTERNATIONAL, INC.

By:  

/s/ Kermit Nolan

  Name:   Kermit Nolan   Title:   Chief Financial Officer

 

[Signature Page to Commitment Increase Agreement and Second Amendment to Credit
Agreement]